     Case 2:16-cv-02584-KJM-KJN Document 57 Filed 01/21/20 Page 1 of 4


 1   CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
 2   BY: KATELYN KNIGHT
 3
     Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street,
     Vallejo, CA 94590
 5   Tel: (707) 648-4388
 6
     Fax: (707) 648-4687
     E-mail: Katelyn.Knight@cityofvallejo.net
 7
     Attorneys for Defendants, CITY OF VALLEJO, et al.
 8

 9   JOSEPH P. CUVIELLO
     205 De Anza Blvd. # 125
10   San Mateo, CA 94402
     Tel: (650) 654-9955
11

12   PLAINTIFF IN PRO SE

13                                  UNITED STATES DISTRICT COURT
14          FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
15    JOSEPH P. CUVIELLO, individually,                       Case No: 2:16-cv-02584-KJM-KJN PS
16
                      Plaintiff,
17
             vs.                                              JOINT STATUS REPORT AFTER
18                                                            APPEAL
      CITY OF VALLEJO AND CITY OF
19
      VALLEJO CITY ATTORNEY CLAUDIA
20    QUINTANA, CITY OF VALLEJO POLICE
      OFFICER M. CUTNICK, and ONE DOE
21    VALLEJO POLICE OFFICER, in their
      individual and official capacities, Jointly and
22
      Severally,
23
                      Defendants.
24

25          Pursuant to the court’s order dated May 3, 2018 (ECF No. 51), the parties hereby submit
26   the following joint status report.
27      a. SERVICE OF PROCESS
28          Mr. Cuviello completed service of the operative Complaint on January 10, 2017.

      Case No. 2:16-cv-02584-KJM-KJN PS                                  JOINT STATUS REPORT AFTER
                                                                         APPEAL

                                                        -1-
     Case 2:16-cv-02584-KJM-KJN Document 57 Filed 01/21/20 Page 2 of 4


 1   Defendants filed their Answer on January 31, 2017.
 2      b. POSSIBLE JOINDER OF ADDITIONAL PARTIES
 3          The parties do not anticipate joinder of additional parties.
 4      c. ANY EXPECTED OR DESIRED AMENDMENT OF THE PLEADINGS
 5          In light of the City’s amendment to the ordinance, the parties request leave of court to allow
 6   Plaintiff to amend the complaint to clarify his challenges to the new ordinance.
 7      d. JURISDICTION AND VENUE
 8          The parties agree this Court has jurisdiction pursuant to 28 USC §§ 1331 and 1343(a)(3)
 9
     & (a)(4) and supplemental jurisdiction over Mr. Cuviello’s state-law claims pursuant to 28 USC
10
     § 1367. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as the alleged events occurred in
11
     Vallejo, California.
12
        e. ANTICIPATED MOTIONS AND THEIR SCHEDULING
13
        1. Anticipated motion practice would depend on the contents of any amended complaint.
14
     Based on the present complaint, Defendants would anticipate filing a motion for judgment on the
15
     pleadings as to the individually-named defendants and a dispositive motion.
16
        2. Plaintiff anticipates filing a motion for summary judgment, at the end of discovery.
17
        f. THE REPORT REQUIRED BY FED. R. CIV. P. 26 OUTLINING THE
18         PROPOSED DISCOVERY PLAN AND ITS SCHEDULING, INCLUDING
           DISCLOSURE OF EXPERT WITNESSES
19

20
            The parties propose the following schedule:

21           Expert Disclosures                         March 30, 2021
             Expert Discovery Cut Off                   February 28, 2021
22
             Non-Expert Discovery Cut Off               January 29, 2021
23

24

25          Initial disclosures will be exchanged on January 31, 2020. The parties intend to conduct

26   discovery regarding their respective legal contentions, claims, defenses, damages, and expert

27   discovery. The parties do not believe any changes should be made to the limits of discovery.

28


      Case No. 2:16-cv-02584-KJM-KJN PS                                    JOINT STATUS REPORT AFTER
                                                                           APPEAL

                                                     -2-
     Case 2:16-cv-02584-KJM-KJN Document 57 Filed 01/21/20 Page 3 of 4


 1      g. FUTURE PROCEEDINGS, INCLUDING SETTING APPROPRIATE CUT-OFF
 2
           DATES FOR DISCOVERY AND LAW AND MOTION, AND THE SCHEDULING
           OF A PRETRIAL CONFERENCE AND TRIAL
 3
            The parties propose the following motion and trial schedule:
 4
              Dispositive Motions Completed              July 30, 2021
 5
              Pre-Trial Conference                       TBD based on the Court’s resolution of
 6                                                       dispositive motions
              Trial                                      TBD based on the Court’s resolution of
 7                                                       dispositive motions
 8
        h. SPECIAL PROCEDURES, IF ANY
 9
            None at this time.
10
        i. ESTIMATED TRIAL TIME
11
        Defendants estimate that trial will require no more than three days. Plaintiff anticipates there
12
     will be no substantial dispute as to the facts in this case and therefore believes the case can be
13
     resolved by summary judgment, without trial.
14
        j. MODIFICATIONS OF STANDARD PRETRIAL PROCEDURES DUE TO THE
15         SIMPLICITY OR COMPLEXITY OF THE PROCEEDINGS
16
            The parties do not believe any modification is appropriate at this time.
17
        k. WHETHER THE CASE IS RELATED TO ANY OTHER CASES, INCLUDING
18         BANKRUPTCY
19
            None known
20
        l. WHETHER A SETTLEMENT CONFERENCE SHOULD BE SCHEDULED
21
            Not at this time.
22
        m. WHETHER COUNSEL WILL STIPULATE TO THE MAGISTRATE JUDGE
23         ASSIGNED TO THIS MATTER ACTING AS A SETTLEMENT JUDGE AND
           WAIVING DISQUALIFICATION BY VIRTUE OF HIS SO ACTING, OR
24         WHETHER THEY PREFER TO HAVE A SETTLEMENT CONFERENCE
           CONDUCTED BEFORE ANOTHER JUDGE
25

26          Plaintiff prefers to have a settlement conference conducted before another judge.

27      n. ANY OTHER MATTERS THAT MAY ADD TO THE JUST AND EXPEDITIOUS
           DISPOSITION OF THIS MATTER
28
            None.
      Case No. 2:16-cv-02584-KJM-KJN PS                                   JOINT STATUS REPORT AFTER
                                                                          APPEAL

                                                      -3-
     Case 2:16-cv-02584-KJM-KJN Document 57 Filed 01/21/20 Page 4 of 4


 1

 2    DATED: January 21, 2020               Respectfully submitted,
 3
                                            /S/ - Katelyn Knight
 4                                          KATELYN KNIGHT
                                            Deputy City Attorney
 5                                          Attorney for Defendants,
 6
                                            CITY OF VALLEJO, CLAUDIA
                                            QUINTANA, and OFFICER M. CUTNICK
 7

 8
      DATED: January 20, 2020               Respectfully submitted,
 9

10
                                            /S/ - Joseph Cuviello
11                                          JOSEPH CUVIELLO
                                            PRO SE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      Case No. 2:16-cv-02584-KJM-KJN PS                     JOINT STATUS REPORT AFTER
                                                            APPEAL

                                          -4-
